Citation Nr: 0015087	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis, post-operative meniscectomies, posterior lateral 
rotary reconstruction and intramedullary rod fusion of the 
right knee, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active duty from February 1973 to March 
1973 and from September 1978 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1996 issued 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that declined a rating in 
excess of 30 percent for the appellant's right knee 
disability.  In May 1998, the Board remanded the increased 
rating claim for additional development, and referred the 
issue of total temporary benefits for convalescence following 
hospitalization pursuant to 38 C.F.R. § 4.30.  The RO 
increased the evaluation for the right knee disability to 40 
percent in a rating decision dated in September 1998.  The RO 
first addressed the issue of an extension of temporary total 
evaluation in an October 1999 rating decision.

The claim for entitlement to extension of total temporary 
benefits for convalescence following hospitalization pursuant 
to 38 C.F.R. § 4.30 was denied by rating decsion dated in 
October 1999.  The veteran was informed of the denial and of 
his appellate rights by letter dated later that month.  To 
date, he has not submitted a notice of disagreement with that 
determination.  Accordingly, it is not before the Board at 
this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.

2.  The appellant's right knee disability is manifested 
primarily by immobilization of the knee joint in a favorable 
position by intramedullary rod with symptoms of pain, pain on 
use and swelling.



CONCLUSION OF LAW

The criteria for an increased rating, in excess of 40 
percent, for traumatic arthritis, post-operative 
meniscectomies, posterior lateral rotary reconstruction and 
intramedullary rod fusion of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.71(a), Part 4, Diagnostic 
Codes 5256 and 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his right knee disability 
warrants an evaluation in excess of the currently assigned 40 
percent disability rating.  In this respect, he complains of 
chronic knee pain and swelling which is exacerbated by use.  
His allegations, when viewed in the light most favorable to 
his claim, are sufficient to "well ground" his claim within 
the meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 631 (1992).  In its review of the 
record, the Board finds that all evidence necessary for an 
equitable disposition of this claim has been obtained.  38 
U.S.C.A. § 5107 (West 1991).

Historically, the appellant incurred several injuries to the 
right knee in service which resulted in symptoms of swelling, 
instability, weakness and pain on use.  He reportedly 
underwent a meniscectomy in 1979.  An April 1981 arthroscopy 
revealed synovitis.  In June 1982, a lateral meniscectomy was 
performed, but his problems persisted.  A November 1982 VA 
examination revealed a diagnosis of traumatic arthritis of 
the right knee.  By means of a rating decision dated in May 
1983, the RO granted service connection for traumatic 
arthritis of the right knee, post- operative meniscectomies, 
and assigned an original 10 percent disability rating.

In May 1983, the appellant underwent a postural lateral 
rotary reconstruction of the right knee due to symptoms of 
swelling, pain and instability with give- way weakness.  The 
RO increased the disability evaluation to 20 percent in a 
February 1984 rating decision.  However, a July 1985 VA 
orthopedic evaluation revealed symptoms of constant 
discomfort, crepitus, severe lateral collateral ligament 
laxity, slight loss of flexion and clinical evidence of post- 
traumatic arthritis.  By means of a rating decision dated in 
August 1985, the RO increased the disability evaluation to 30 
percent.

In pertinent part, the appellant's VA clinical records and 
examination reports next reveal his continued complaint of 
right knee pain, increased pain upon use, stiffness, 
swelling, crepitus and frequent buckling without locking.  In 
May 1996, he underwent an intramedullary rod fusion of the 
right knee.  On VA joints and peripheral nerves examinations 
in 1996 and 1998, he complained of right knee pain and 
swelling worsened upon use and weather changes.  He also 
complained of right lower extremity weakness and radicular 
pain.  Physical examination revealed that the right knee was 
completely immobilized and incapable of flexion or extension.  
He walked with a swinging motion as the knee did not bend.  
He had some atrophy of the right quadricep due to disuse.  
His right leg was shorter than the left.  X- ray examination 
revealed fusion of the right knee with an intramedullary rod 
and complete obliteration of the knee joint.  Diagnoses 
included status post- injury of the right knee with 
degenerative joint disease and loss of movement as well as 
right lower extremity weakness likely due to right knee 
disability and misuse.

In a rating decision dated in April 1998, the RO increased 
the disability evaluation for the right knee disability to 
the current 40 percent rating.  In so doing, the RO indicated 
that the additional 10 percent award was being assigned 
pursuant to 38 C.F.R. §4.45 for functional disability of the 
right knee joint.  In a rating decision dated in September 
1999, the RO granted service connection for right lower 
extremity weakness with nerve damage and shortened right leg 
as well as right hip radiculopathy, as secondary to the 
service connected right knee disability.  A 10 percent rating 
was assigned for the lower extremity weakness and shortened 
right leg, and a non- compensable evaluation was assigned for 
the right hip radiculopathy.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999).  In this case, the RO has assigned a 30 percent 
rating for ankylosis of the right knee in favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees, pursuant to Diagnostic Code 5256.  The RO has also 
assigned a 10 percent rating for functional loss of use 
pursuant to 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet.App. 
202 (1995) (an extraschedular rating may be assigned for 
functional loss of use of a joint due to weakness, excess 
fatigability, incoordination, pain or pain on movement).

The currently assigned 40 percent evaluation contemplates a 
knee disability manifested by ankylosis of the knee in 
flexion between 10 degrees and 20 degrees (Diagnostic Code 
5256), knee extension limited to 30 degrees (Diagnostic Code 
5261) or nonunion of the tibia and fibula, with loose motion, 
requiring a brace (Diagnostic Code 5262).  A 50 percent 
schedular evaluation would be warranted for ankylosis of the 
knee in flexion between 20 degrees and 45 degrees (Diagnostic 
Code 5256) or knee extension limited to 45 degrees 
(Diagnostic Code 5261).  Full range of motion of the knee is 
measured from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (1999).  A 60 percent 
evaluation would be warranted for prosthetic replacement of 
the knee joint (Diagnostic Code 5055).  

Traumatic or degenerative arthritis confirmed by x- ray 
examination may be rated on limitation of motion with 
objectively confirmed findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  Generally, 
degenerative arthritis is rated on the limitation of motion 
of the affected joint.  However, a separate compensable 
rating is only warranted where limitation of motion is not 
compensable under the schedular criteria for the joint(s) 
involved.  See also Hicks v. Brown, 8 Vet.App. 417 (1995).  
Pursuant to 38 C.F.R. § 4.40 and 4.45, the Board must also 
consider the impact of pain on movement and functional 
disability due to pain in determining ratings for 
musculoskeletal disabilities.  Spurgeon v. Brown, 10 Vet.App. 
194 (1997); DeLuca v. Brown, 8 Vet.App. 202 (1995).

The medical evidence in this case reveals that the 
appellant's right knee has been immobilized in the neutral 
position with the placement of an intramedullary rod.  He has 
no flexion or extension, and walks with a swinging motion.  
His current complaints of pain, swelling and increased pain 
on use are credible.  However, he does not exhibit either 
ankylosis or loss of extension of the right knee of such a 
degree as to warrant a rating greater than the currently 
assigned 40 percent under either DC 5256 or 5261, 
respectively.  An increased rating under Diagnostic Code 5055 
is not for consideration as his knee joint has not been 
prosthetically replaced.  

The Board further notes that his current rating 40 percent 
rating contemplates painful movement so that a separate 
rating for traumatic arthritis under Diagnostic Codes 5003 
and 5010 is prohibited by the rule against pyramiding.  38 
C.F.R. § 4.14 (1999).  Furthermore, he is in receipt of 
separate schedular ratings for his additional symptoms of 
right leg weakness, shortened length and radicular symptoms.  
Therefore, the Board finds that the preponderance of the 
evidence is against a rating greater than 40 percent.

The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1999).




	(CONTINUED ON NEXT PAGE)




ORDER

An increased evaluation, in excess of 40 percent, for 
traumatic arthritis, post-operative meniscectomies, posterior 
lateral rotary reconstruction and intramedullary rod fusion 
of the right knee is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



